DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over IM et al. (US20150371755).
	Re Claim 1, IM show and disclose 
A coil component, comprising: 
a coil (100, fig. 1) having a winding part (winded coil of conductor 121 and 122, fig. 1 and 5) constituted by a conductor which is wound; 
a substrate body (magnetic body 110, fig. 1; [0004]),  
IM disclosed claimed invention, except for IM does not explicitly disclose the magnetic body formed in a manner containing metal magnetic grains, since IM disclosed that insulating multilayer body formed by using a magnetic material, [0004], therefore, it would have been obvious to one having ordinary skill in the art to use metal magnetic powder to form the magnetic body in the electronic device of IM, in order to increase the inductive property for the inductor chip; and since using metal magnetic powder to form a magnetic body of a inductive component is well-known and very common in the art; and furthermore, with respect to “formed in a manner containing metal magnetic grains”, which is a process limitation. The process limitation, in claim 1, does not generate the patentability in a claim drawn to structure or device. When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See MPEP § 2113.);
 the magnetic body has the coil embedded therein (fig. 1) and is shaped roughly as a rectangular solid (fig. 1) having a first surface (S6, top surface, fig. 1) roughly parallel with a coil axis of the coil (fig. 1) and a pair of surfaces (S3 and S4, left and right side surfaces, fig. 1) opposite to each other referred to as a second surface (left) and a third (right) surface intersecting roughly orthogonally with the first surface and being roughly orthogonal to the coil axis (fig. 1); 
a first external electrode (131, fig. 1) provided in a manner extending at least from the first surface, to the second surface, of the substrate body, and connected to the coil at the second surface (fig. 1); and 
a second external electrode (132, fig. 1) provided in a manner extending at least from the first surface, to the third surface, of the substrate body, and connected to the coil at the third surface (fig. 1); wherein: 
the substrate body has: a first region defined by and sandwiched between the second surface and a plane which passes through a point of the first external electrode farthest away from the second surface and is parallel with the second surface (from the left side surface the magnetic body to right end point of 131a, fig. 5); a second region defined by and sandwiched between the third surface and a plane which passes through a point of the second external electrode farthest away from the third surface and is parallel with the third surface (from the right side surface the magnetic body to left end point of 132a, fig. 5); and a third region (between right end point of 131a and left end point of 132a, fig. 5) contacted with and sandwiched between the first region and the second region; and 
the winding part is provided in the third region (of 122, fig. 5), and also in the first region (of 121, fig. 5) in which the conductor is wound by one turn or more (fig. 5).
Re Claim 2, IM show and disclose
The coil component according to claim 1, wherein: the winding part has multiple winding segments in a manner that a section where a number of turns is n or more but less than (n+1), as counted from a starting point on a second surface side of the substrate body, is defined as a (n+1)th winding segment (n is an integer of 0 or greater) (in section of the first region has 2 turns, fig. 5); and when a spacing (spacing between 121, fig. 5), in a direction parallel with the coil axis (fig. 5), between a pair of adjacent winding segments among the multiple winding segments is given by D (fig. 5), and when a shortest distance between a Xth winding segment (X is an integer of 1 or greater) among the multiple winding segments and a portion of the first external electrode (131a, fig. 5) roughly parallel with the coil axis is given by Mx (q1, winding top to bottom of 131a, fig. 5), a relationship of MX > X · D is satisfied (q1 > 1 · D, for first left winding, and  q1 > 2 · D, for second left wiring).
Re Claim 3, IM show and disclose
The coil component according to claim 2, wherein, when the portion (in the first region, fig. 5) of each of the multiple winding segments whose distance from the portion of the first external electrode roughly parallel with the coil axis is defined as a shortest distance part, the shortest distance between the shortest distance part and the first external electrode is roughly constant at (q1, fig. 5), among the multiple winding segments, the first winding segment through the last winding segment whose shortest distance part is positioned inside the first region (fig. 5).
Re Claim 4, IM show and disclose
The coil component according to claim 3, wherein the conductor (of 121, fig. 5) of the winding part is wound to roughly a same outer diameter from one end of the conductor to another end of the conductor (fig. 5).
	Re Claim 8, IM show and disclose
The coil component according to claim 1, wherein the coil axis is roughly parallel with a longitudinal direction of the substrate body (fig. 1 and 5).
Re Claim 9, IM show and disclose
The coil component according to claim 1, wherein the conductor forming the coil is not covered with an insulating material and is exposed (ends of connection lead of the coil are not covered with insulating material of the multilayer body and exposed and connected to external electrodes 131 and 132, fig. 1).
Re Claim 10, IM show and disclose
An electronic device (fig. 6), comprising: the coil component according to claim 1; and a circuit board (circuit board 210, fig. 6) on which the coil component has been mounted.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein, when the portion of each of the multiple winding segments whose distance from the portion of the first external electrode roughly parallel with the coil axis is defined as a shortest distance part, the shortest distances, each between the shortest distance part of one of the first winding segment to the last winding segment whose shortest distance part is positioned inside the region, among the multiple winding segments, and the first external electrode, increase sequentially.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 5 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20160343486-A1 US-20160225511-A1 US-20140306789-A1 US-20040082179-A1 US-6950006-B1 US-6076253-A US-6104272-A US-6560851-B1 US-6377151-B1 US-6189202-B1 US-6055721-A US-6725525-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848